 LUDWIG FISH & PRODUCE, INC.Ludwig Fish & Produce, Inc. and Local 298, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case 25-CA-6648November 17, 1977SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn April 5, 1977, Administrative Law Judge IvarH. Peterson issued the attached Supplemental Deci-sion.' By its order dated July 6, 1977, the Boardreopened the record and remanded the proceeding tothe Administrative Law Judge for further findings.On July 19, 1977, the Administrative Law Judgeissued the attached Second Supplemental Decision.Respondent and counsel for the General Counselfiled exceptions to the Supplemental and SecondSupplemental Decisions and briefs in support of theirrespective exceptions. Respondent also filed a mo-tion for leave to adduce additional evidence. Counselfor the General Counsel filed an opposition to themotion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record in light of theattached Supplemental and Second SupplementalDecision and the exceptions and briefs2and hasdecided to affirm the rulings, findings, and conclu-i The initial Decision and Order is reported at 220 NLRB 1086 (1975),and the Supplemental Decision and Order at 221 NLRB 1306 (1975). Byorder dated January 26. 1977. as amended on February 7, 1977. the Board,in conformity with an unpublished order of the Court of Appeals for theSeventh Circuit remanding the case to the Board, directed the Administra-tive Law Judge to prepare and serve on the parties a Supplemental Decision.In its initial Decision and Order, the Board found that Respondentviolated Sec. 8(aX3) of the Act by discharging Jerry Girardot and GenePennington for their union activity, and Sec. 8(aXI) by threatening to closedown the facility if the Union came in. In its Supplemental Decision andOrder, the Board adopted the Administrative Law Judge's conclusion thatGirardot had forfeited his nght to reinstatement and backpay by reason ofhis conviction for theft from the Company. The Board also dismissed thecomplaint insofar as it alleged a violation of the Act predicated onGirardot's testimony that Respondent had threatened to close down if theUnion came in.2 Respondent's motion for leave to adduce additional evidence is herebydenied. The Board has indicated that to the extent practicable itsproceedings will be controlled by the Federal Rules of Evidence. See Sec.101.10, National Labor Relations Board Rules and Regulations, Series 8, asamended. Rule 609(a) of the Federal Rules of Evidence provides, in relevantpart, that evidence of conviction of a crime shall be admitted to attack thecredibility of a witness only if the crime was punishable by death orimprisonment in excess of I year under the law under which he wasconvicted, or involved dishonesty or false statement.In its motion, Respondent avers that on July 30, 1977, it learned thatalleged discnminatee Gene Pennington had been charged with contempt ofcourt in the LaPorte City Court, and convicted in that court on variousdates in April, June, and July 1977, of public intoxication, trespass. and "no233 NLRB No. 80sions of the Administrative Law Judge only to theextent consistent herewith.Based on the entire record in the case and on theevidence of alleged discriminatee Jerry L. Girardot'ssubsequent conviction for theft from the RespondentCompany, the Administrative Law Judge concludedin his Supplemental Decision that Girardot was not acredible and reliable witness. In light of thisconclusion, the Administrative Law Judge found thatGirardot's discharge by Respondent was not viola-tive of Section 8(a)(3) of the Act and recommendedthat the allegations of the complaint in this regard bedismissed. We disagree.In his initial Decision in this matter, the Adminis-trative Law Judge found that the Company'sdecision to discharge Girardot and Girardot's broth-er-in-law, Gene Pennington, was unlawfully motiva-ted. In so finding, the Administrative Law Judgepointed out that the Company's asserted reasons forthe discharges-in Girardot's case, customer com-plaints and Girardot's failure to report for Saturdaywork-had existed for a long period without undulyexciting the Respondent's concern or causing Re-spondent to take any steps to rectify the situation.Not until the advent of union activity in the plant, inwhich Girardot played the leading part, did Respon-dent take action based purportedly on Girardot'sunsatisfactory performance. As for Respondent'sclaim that it was unaware of Girardot's unionactivity, the Administrative Law Judge observed thatthe Respondent's shop was small and there werenumerous employee discussions in the plant aboutthe Union in the weeks immediately preceding thedischarges. In these circumstances, the Administra-operator's license" charges. Respondent asserts that the evidence which itseeks to adduce goes to the matter of Pennington's credibility and to themerits of the case because the Company's stated reason for dischargingPennington was his failure to have a driver's license and "it appears that..Pennington has still not obtained an Indiana driver's license."The Board has carefully considered Respondent's motion and GeneralCounsel's opposition and concludes that said motion should be deniedbecause Respondent has failed to show that the alleged convictions wouldbe admissible under Rule 609(a) as involving either crimes punishable bydeath or imprisonment in excess of I year, or dishonesty or false statement.Furthermore, inasmuch as the Board had previously concluded thatRespondent's stated reasons for terminating Pennington are pretextual,evidence of Pennington's current failure to hold a driver's license would beimmaterial to that issue, even assuming such fact to be the case. We notefurther that it is not clear from the documents submitted by Respondentwhether Pennington was charged with not having an operator's license in hispossession at the time of arrest, or whether he was charged with not havingany valid operator's license at all, and Respondent has failed to produce anyfurther evidence with regard to this matter.Respondent further argues that the Board should consider "what affect[sic 1, if any, the conviction will have upon Judge Peterson's findings" withrespect to reinstatement and backpay as to Pennington.Unlike Girardot's conviction for theft from his employer, the evidencewhich Respondent now seeks to adduce as to Pennington does not purportto demonstrate theft or false statement, nor does it relate to Pennington'semployment relationship with Respondent prior to his unlawful discharge.For these reasons. as well as those set forth above, we find no merit inRespondent's argument, and we shall affirm our pnor Order in this regard.571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive Law Judge found it fair to infer that Respondentwas aware of Girardot's and Pennington's unionadvocacy prior to the discharges. On this issue, theAdministrative Law Judge also noted the evasiveresponse of Company Supervisor Tom Robinson, sonof Company President Harold Robinson, that hecould not recall any particular employee mentioninga union to him but that "they possibly could have."In adopting the finding that Girardot's dischargeviolated the Act, the Board went beyond theAdministrative Law Judge's rationale to point outadditional record evidence which supports thefinding of a violation. Thus, the Board noted thecredited testimony of employee Wood that HaroldRobinson, in explaining his decision to terminateGirardot, characterized the latter as "a troublemakerand an instigator." In the Board's view, this state-ment constitutes strong evidence of Respondent'sknowledge of, and distaste for, Girardot's unionactivity and of the pretextual nature of Respondent'sstated reasons for the discharge. As additionalevidence that Respondent's asserted reasons for thedischarge were not the real reason, the Board alsopointed out that employee Wood testified that hefrequently took over Girardot's routes on Saturdays,that Harold Robinson admitted that employees werenot required to work on Saturdays (and in factemployees other than Girardot failed to workSaturdays), and that Girardot was never reprimand-ed or warned that his failure to work on Saturdaysmight result in his terminations.We have exhaustively reviewed the record in thisproceeding in its entirety and we are satisfied that therecord as a whole, including our previous findings offact and the inferences drawn therefrom as discussedabove, fully warrants the conclusion that the Compa-ny's decision to terminate Girardot's employmentwas discriminatorily motivated and unlawful.4Hence, we shall reaffirm our previous finding thatRespondent's conduct in this regard violated Section8(a)(3) and (I) of the Act.ORDERAccordingly, the Board reaffirms its prior Supple-mental Decision and Order set forth at 221 NLRB1306, and orders that the Respondent, Ludwig Fish& Produce, Inc., LaPorte, Indiana, its officers,agents, successors, and assigns, shall take the actionset forth in said Order.3 he record also establishes that customer complaints were lodgedagainst employees other than Girardot, but these employees were not thetargets of adverse action by the Company. The record further establishesthat the Company permitted employees several minutes leeway in reportingfor work without either discharging them or reprimanding them fortardiness. All this undermines the Company's potpourri of asserted reasonsfor the discharge.4 We reach this conclusion in light of, and accepting, the AdministrativeLaw Judge's finding, expressed in his Supplemental Decision, that Girardotwas not a reliable and credible witness. As we noted in our SupplementalDecision and Order in this matter, and as our review of the record evidenceconfirms, "the only material finding predicated solely on Girardot'stestimony" concerns an alleged threat to close down the plant if the Unioncame in. (221 NLRB 1306, fn. 3.)SUPPLEMENTAL DECISIONIVAR H. PETERSON, Administrative Law Judge: OnMarch 31, 1975, 1 issued my Decision in this proceeding.Thereafter, exceptions and supporting briefs were filed byRespondent and the General Counsel. In that Decision, Ifound that Respondent had violated Section 8(a)(1) and (3)of the Act by discharging Jerry Girardot and GenePennington and, accordingly, I recommended that they bereinstated with backpay. On October 6, 1975, the Boardsustained my findings. Thereafter, Respondent filed withthe United States Court of Appeals for the Seventh Circuita motion for leave to adduce additional evidence. Thecourt granted this motion on November 14, and remandedthe case to the Board "for the limited purpose of takingadditional evidence which is material to the Board'sDecision and Order." Upon the remand, the secondhearing was conducted by my colleague, AdministrativeLaw Judge Ralph Winkler. Respondent objected to thesubstitution of a new Administrative Law Judge, but thisobjection was overruled. During the course of that hearing,evidence of Girardot's conviction for theft from Respon-dent during the course of his employment was admitted.Administrative Law Judge Winkler came to the conclusionthat Girardot had forfeited entitlement to reinstatementand backpay and, in addition, found that the remandrequired that all material issues affected by Girardot'scredibility be reconsidered in the light of his conviction.Administrative Law Judge Winkler made no findingrespecting Pennington and advised that only I could makesuch a determination.On December 20, 1975, the Board issued a SupplementalDecision and Order, in which it affirmed AdministrativeLaw Judge Winkler's decision as to Girardot and conclud-ed that there was insufficient evidence in the record basedon Girardot's unreliability as a witness to support findingsof a violation of Section 8(a)( 1) of the Act. Accordingly, theBoard dismissed the complaint insofar as it allegedviolation of Section 8(a)(1) and, moreover, refused toreopen the record and reassign the case to me forconsideration of the violation of Section 8(a)(3) of the Act.The Board reaffirmed its order that Respondent reinstatePennington to his former position with backpay.The court concluded that there was insufficient evidencein the record based on the unreliability of Girardot as awitness to support findings of a violation of Section 8(a)(1).The court stated that it "need not consider whethersubstantial evidence supports the Board's decision as, forthe following reasons, we find that the assignment of JudgeWinkler on remand as a substitute trial examiner for JudgePeterson was improper." The court stated that "whenevaluation of the demeanor and credibility of witnesses isimportant in the determination of disputed issues of fact,fairness requires the consideration of the demeanorelement and credibility be by a single hearing officer." It572 LUDWIG FISH & PRODUCE, INC.further stated that "an examination of the testimonybefore" me "demonstrates that the demeanor and credibili-ty of Girardot in light of evidence of his conviction iscentral to a determination" of whether an 8(a)(3) violationoccurred. The court further noted that I recognized that"the record contains conflicting evidence as to themotivation of the Company for discharging Girardot andPennington and knowledge of the Company as to theirunion involvement"; additionally, it noted that, in arrivingat my conclusion I "relied in part on Girardot's testimonyconcerning his conversation with Tom Robinson," anofficial of Respondent. The court went on to state that itagreed with Administrative Law Judge Winkler "thatfairness requires that all material issues affected byGirardot's credibility should be reconsidered in the light ofhis conviction and that only Judge Peterson is in a positionto make such an evaluation." Accordingly, the courtdenied the petition for enforcement and set aside theBoard's Supplemental Decision and Amended Order andremanded the proceeding "with instructions to proceed in amanner not inconsistent with the opinions expressedherein."On January 26, 1977, the Board issued an orderreopening the record and remanding the proceedings to theRegional Director for hearing. However, on February 7,the Board issued an order amending this order and orderedthat the record in this proceeding be reopened andremanded to me in accordance with the court's order, anddirected that I "prepare and serve upon the parties aSupplemental Decision containing findings of fact, conclu-sions of law, and recommendation, and that, followingservice of the Supplemental Decision upon the parties, theprovisions of Section 102.46 of the Board's Rules andRegulations, Series 8, as amended, shall be applicable."Pursuant to the remand, I have again reviewed theevidence of record and reevaluated it in light of theproceedings that occurred following the original hearingand my Decision.In my Decision I stated that the determination of themotive of Respondent in terminating Girardot and Pen-nington presented some difficulty. I found that the record"plainly shows that Girardot had been in the habit ofreporting late for work and missing a substantial number ofSaturdays when he should have been working." Moreover,I found that the uncontradicted evidence was thatRespondent "had received complaints concerning hisconduct from a number of customers." Thus, Girardottestified that one concern "was mad, because I wouldn'trotate their stock for them in their cooler," for the reasonthat that was not part of his job. Following January 28,Girardot had a conversation with Robinson concerningsome missing funds and, according to Girardot, Robinson"said I took that money and he says, well, he says "Youcost me a bundle already," and that he (Robinson) was not"going to just sit around and let you get away with it."Girardot then stated, so he testified, that he said, "Thatsounds like you are going to set me up for something," towhich Robinson replied that Girardot could believeanything he wished and that if he wanted anything elseGirardot should get in touch with Robinson's attorney.Asked whether he told Robinson that Wood took themoney, Girardot replied that he did not think he had saidthat. Asked whether in any of the conversations followingOctober 28 he indicated that he would like to drop thematter, Girardot replied that in December he did, for thereason that he thought that it was getting to be a longdrawn out matter.Girardot was asked whether he was "arrested andconvicted this last month here in the City of LaPorte?" Hereplied that he had been convicted of driving while hislicense was suspended, and that this occurred "somewherearound the second week of January," and that he entered aplea of guilty to the charge. Girardot volunteered that in1969 he was arrested in Fort Wayne "for driving under theinfluence and that's been dismissed." In addition, informa-tion was issued against Girardot in the LaPorte City Courton October 21, 1975, charging that on July 8 andSeptember 11, 1974, he "exerted unauthorized control overproperty of Ludwig's Fish and Produce Company to wit:cash in the aggregate amount of $86.20, with intent todeprive said owner of the use and benefit thereof."Girardot pleaded guilty and was fined $25, under date ofOctober 22, 1975.Having reconsidered the entire record in this case, andthe proceedings which occurred following the originalhearing before me and my decision of March 31, 1975, Icome to the conclusion that Girardot is not a reliable andcredible witness. Accordingly, I find that his terminationby Respondent was not violative of the Act and that theallegation of violation of Section 8(a)(3) and (I) withrespect to him should be dismissed.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSION OF LAWThe Respondent, Ludwig Fish & Produce, Inc., LaPorte,Indiana, by terminating Jerry L. Girardot on October 28,1974, did not violate Section 8(a)(3) and (1) of the Act.Upon the foregoing supplemental findings of fact andconclusion of law, I hereby make the following recom-mended:ORDERThe complaint herein alleging that Respondent violatedSection 8(aX3) and (1) of the Act by terminating Jerry L.Girardot is dismissed.SECOND SUPPLEMENTAL DECISIONIvAR H. PETERSON, Administrative Law Judge: On April5, 1977, I issued a Supplemental Decision in this proceed-ing, wherein I found, pursuant to the remand, that one ofthe alleged discriminatees, Jerry Girardot, was not areliable and credible witness and, accordingly, I found thathis termination by Respondent was not violative of theAct. I therefore recommend that the complaint allegingthat Respondent violated Section 8(a)(3) and (I) of the Actby terminating Girardot be dismissed. On July 6, 1977, theBoard reopened the record and remanded the proceedingto me "for the purpose of determining whether the matterof Jerry Girardot's credibility affects the finding that GenePennington's discharge was unlawful." I have reconsidered573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe entire record in this case, particularly as it relates to thetermination of Pennington, and I conclude and find thatthe matter of Girardot's credibility does not affect myfinding that Pennington's discharge was violative ofSection 8(a)(3) and (I) of the Act. Accordingly, I herebyreaffirm the findings and conclusions of law previouslymade with respect to Pennington, and I recommend thatthe Board adhere to its finding that, by terminatingPennington, Respondent violated Section 8(a)(3) and (1) ofthe Act.574